DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/07/22.  Regarding the amendment, claims 1-8 are present for examination.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and its dependent, the record of prior art by itself or in combination with other references does not show a stator winding axially penetrating a plurality of stator slots which are formed radially inside a stator core so as to be spaced peripherally from one another and to axially extend, comprising: 
a plurality of stator bars (110, fig 1) each penetrating one of the plurality of stator slots (22) and having at least one hollow element wire (112, fig 2), wherein inside the at least one hollow element wire (112) a flow hole (112a) for a cooling medium is formed;
a connection structure (120) having a sleeve (121) whose axial one end is fitted to a vicinity of an end (110d) of the stator bar (110), a closing plate (124) disposed at another other end of the sleeve (121), and a hollow extension pipe (123) disposed in a space (120a) defined by the sleeve (121) and the closing plate (124) at the end (110d) of the stator bar (110), and making the flow hole (112a) of the hollow element wire(112) and an outside of the space (120a) communicate with each other; and 
a brazing material (126) filled in the space (120a).

    PNG
    media_image1.png
    625
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    590
    media_image2.png
    Greyscale

Regarding claim 5 the record of prior art by itself or in combination with other references also does not show a generator comprising, inter alia, the stator winding includes a connection structure (120) having a sleeve (121) whose axial one end is fitted to a vicinity of an end (110d) of the stator bar (110), a closing plate (124) disposed at another other end of the sleeve (121), and a hollow extension pipe (123) disposed in a space (120a) defined by the sleeve (121) and the closing plate (124) at the end (110d) of the stator bar (110), and making the flow hole (112a) of the hollow element wire(112) and an outside of the space (120a) communicate with each other and a brazing material (126) filled in the space (120a).
Regarding claim 6 and its dependent, the record of prior art by itself or in combination with other references also does not show a connection method for a stator winding conductor, comprising: 
preparing a stator bar (110) having at least one hollow element wire (112), wherein inside the at least one hollow element wire (112) a flow hole (112a) for a cooling medium is formed; 
mounting a sleeve (121) to an end of the stator bar (110); 
mounting a closing plate (124) to an opening of the sleeve (121) and installing an extension pipe (123) for making the flow hole (112a) for the cooling medium of the at least one hollow element wire (112) communicate with an outside of the sleeve (121) to define a space (120a) by the sleeve (121) and the closing plate (124); 
filling a brazing material(126) in the space; and 
mounting an end fitting (128) to the sleeve (121).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834